Citation Nr: 0700192	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for myalgia, bilateral 
deltoids, currently rated as 10 percent disabling. 

2.  Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for 
bilateral sacroiliitis (possible first detectable 
manifestation of rheumatoid arthritis of spine or ankylosing 
spondylitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had active service from February 1980 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Board remanded this matter in March 2006 for 
further development.  Development was completed and the case 
is again before the Board. 

In March 2005, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the Detroit 
RO.  The Board notes that the veteran presented testimony 
regarding the severity of his service-connected left knee 
disorder.  That testimony raises a claim for an increased 
rating for that disorder. That matter is referred to the RO 
for appropriate action.

The issue of entitlement to an increased rating for myalgia, 
bilateral deltoids, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for back condition, 
diagnosed as bilateral sacroiliitis, in August 1984 on the 
basis that this was not incurred in or aggravated by service; 
the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.
  
2.  Evidence associated with the claims folder subsequent to 
the August 1984 decision either duplicates or is cumulative 
of evidence already of record, does not tend to show that his 
bilateral sacroiliitis occurred in service or that a nexus 
exists between bilateral sacroiliitis and service, and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The RO's denial of service connection for back condition, 
diagnosed as bilateral sacroiliitis, in August 1984 is final.  
38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. §§ 3.104, 19.129 
(1984).

2.  Evidence received since the August 1984 RO decision 
denying service connection for back condition, diagnosed as 
bilateral sacroilliitis, is not new and material, and the 
veteran's claim has not been reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.140, 20.302, 20.1103 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following the March 2006 Board remand, the RO issued a VCAA 
letter in March 2006 that properly provided notice of his 
claim and met all four elements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  This letter provided the veteran 
with an update on the status of his claim, and specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claims.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denial in a supplemental statement of 
the case dated in September 2006.  The Board also notes that 
the veteran has been informed through letters, rating 
decisions, and statements of the case, of the definition of 
new and material evidence, and what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, VA medical records, private medical records, 
and lay statements from the veteran in support of his claim.  
Following the March 2006 remand, the RO obtained the 
veteran's missing service medical records, and VA medical 
records from Battle Creek.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the service connection issue is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The Board finds that there is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's claim, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


II.  New and Material Evidence to Reopen

By way of history, the RO denied the veteran's service 
connection claim for a back condition, diagnosed as bilateral 
sacroilliitis, in an August 1984 rating decision.  The 
veteran was advised of his procedural and appellate rights in 
a September 1984 letter; however, he did not appeal.  Prior 
unappealed decisions of the RO are final.  38 U.S.C.A. § 4005 
(West 1982); 38 C.F.R. §§ 3.104, 19.129 (1984).

While the RO determination in August 1984 is final, if new 
and material evidence is presented or secured with respect to 
these claims, which have been disallowed, VA shall reopen the 
claims and review the former disposition of the claims.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2006).  

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the veteran served on active duty from February 1980 to 
October 1980.  Service medical records include an orthopedic 
examination dated in June 1980.  The physician found no gross 
deformation of the back on evaluation.  Posture and gait were 
normal.  Form DD 214 revealed that the veteran was separated 
from service due to physical disability.  A July 1980 Medical 
Board finding determined that the veteran's primary diagnosis 
was diabetes mellitus, secondary diagnosis was Osgood 
schlatter disease, left knee, and third diagnosis was 
myalgias of both deltoids, probably secondary to sprain.  No 
back condition was noted in the Medical Board report of July 
1980.  

Post-service medical evidence first noted a back condition in 
November 1983.  The veteran was diagnosed as having bilateral 
sacroiliitis.  Based upon the above evidence, the RO denied 
the service connection claim for back condition, diagnosed as 
bilateral sacroiliitis, as not incurred in or aggravated by 
service. 

Pertinent evidence received subsequent to the August 1984 
rating decision includes a medical report from Midwest 
Arthritis Center dated in May 2003, VA medical records 
through 2006, and statements from the veteran.  The May 2003 
medical report from Midwest Arthritis Center and the VA 
medical records through 2006, particularly a March 2002 
clinical evaluation, are new as they were not considered in 
the August 1984 rating decision.  However, this evidence is 
not material as none of the medical records indicate that the 
veteran's bilateral sacroiliitis, or back condition, was 
incurred in or aggravated by service, or is otherwise related 
to service.  Moreover, the service medical records still fail 
to show any injury to the back during service.  

The other additional evidence which has been presented 
consists largely of post-service medical treatment records 
from many years after separation from service.  Such records 
do not contain any competent opinion relating a current back 
disorder to service.  

As for the contentions asserting that the veteran's current 
back disability is etiologically related to service, neither 
the veteran nor his representative is competent to offer such 
evidence as to diagnosis, medical etiology, or causation of 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

In short, evidence associated with the claims folder 
subsequent to the August 1984 decision either duplicates or 
is cumulative of evidence already of record, does not tend to 
show that his bilateral sacroiliitis occurred in service or 
that a nexus exists between bilateral sacroiliitis and 
service, and does not raise a reasonable possibility of 
substantiating the claim.  As such, the evidence after the 
August 1980 rating determination is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), and provides no 
basis to reopen the veteran's claim.  38 U.S.C.A. § 5108. 
Accordingly, the benefit sought on appeal must be denied.


ORDER

New and material evidence not having been received, the claim 
for service connection for bilateral sacroiliitis is not 
reopened, and is accordingly denied.


REMAND

The Board finds that additional development of evidence is 
required with respect to the claim for an increased rating 
for myalgia, bilateral deltoids, currently rated as 10 
percent disabling.  Following the March 2006 remand, the 
medical records from VAMC Battle-Creek were incorporated into 
the claims folder, including a February 2006 VA clinical 
report.  

The February 2006 VA clinical report noted that the veteran 
complained that his right shoulder pain was getting worse.  
Evaluation noted point tenderness at the top of the right 
shoulder in notch and pain intensifying when abducting arm 
laterally.  While instructive, this examination was 
inadequate to properly evaluate the veteran's right shoulder.  
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, 
the veteran complained to the February 2006 VA physician that 
his right shoulder condition is worsening.  The Board notes 
that most recent VA examination which was provided to the 
veteran was conducted several years ago in March 2002.  For 
these reasons, the Board concludes that a VA examination is 
required.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected myalgia, 
bilateral deltoids.  All required tests 
and studies should be accomplished.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
disability.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  

The examiner is requested to specifically 
comment on: i) whether pain is visibly 
manifested on movement; ii) the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disability; iii) the presence or 
absence of changes in the condition of the 
skin indicative of disuse due to the 
service-connected disability; or iv) the 
presence or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-connected 
disability.  The examiner should attempt 
to quantify the degree of additional 
impairment, if any, during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The examiner must specifically 
state whether the veteran's complaints and 
any claimed subjective manifestations are 
in keeping with the objectively 
demonstrated pathology.  If necessary to 
ascertain that, the veteran should be 
afforded imaging or other diagnostic 
studies.

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


